Title: To James Madison from John Graham, 20 September 1808
From: Graham, John
To: Madison, James



Dear Sir
Dept. of State 20th. Sepr. 1808.

No Letters having been received from the President or yourself last Night, I have this day forwarded the necessary Instructions for the departure of the Dispatch vessel.  I have been so much taken up with this Business that I have not had time to read the Dispatches received last Night from Mr. Erving  therefore it is that some of his Packets go to you by this Mail unopened.  With Sentiments of the Highest Respect & Esteem I have the Honor to be Sir, Your Mo. Obt. Sert.

John Graham

